DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3 and Subspecies 3C in the reply filed on 11/26/21 is acknowledged.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/26/21.
Although Applicant elected claims 7-8, these claims are directed to non-elected inventions, as explained next.
Claim 7 recites an adjustor configured to adjust affront end of the medium so as to reach a position higher than the medium stopper, which directs claim 7 to non-elected species 1.
Claim 8 recites wherein the medium ejector includes a device to stiffen the medium, which directs claim 8 to non-elected species 2.
Therefore claims 5-8 are withdrawn from further consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “an upper portion inclined toward downstream in the medium ejection direction and having an inclination angle increasing upward.” However, as shown in figs. 3A-3B, the inclination angle degreases (i.e. becomes flatter with respect to the discharge tray). Therefore, it is unclear how the claimed inclination angle increases upward.
For the purpose of examination, it will be interpreted that the inclination angle decreases (i.e. becomes flatter) upward. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Okabe (JP 01-106473).
As to claim 1, Okabe teaches a medium ejection device comprising: 
[AltContent: textbox (Z)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: arrow]
    PNG
    media_image1.png
    234
    488
    media_image1.png
    Greyscale


a medium ejector configured to eject a medium (the English abstract attached with the Okabe reference as filed by Applicant teaches that the medium stacker 1 “receives a sheet ejected from a copier, facsimile machine, or the like,” meaning there is a medium ejector configured to eject the medium); 
a medium stacker X on which the medium ejected from the medium ejector is stacked; 
a medium stopper Y (fig. 2 above) disposed on the medium stacker opposite the medium ejector; and 
an extended stacker Z (fig. 2 above) disposed on a downstream side of the medium stopper in a medium ejection direction.

As to claim 9, Okabe teaches an image forming apparatus (see the English abstract) comprising the medium ejection device according to claim 1.

1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kotaka (US 20170313106 A1).
As to claim 1, Kotaka teaches a medium ejection device comprising: 
a medium ejector (rollers of discharge opening 103a – fig. 2) configured to eject a medium; 
a medium stacker 102a (figs. 3 and 6) on which the medium ejected from the medium ejector is stacked; 
[AltContent: arrow][AltContent: textbox (ES)][AltContent: oval][AltContent: arrow][AltContent: textbox (MS)][AltContent: ][AltContent: textbox (Fig. 7)]
    PNG
    media_image2.png
    176
    169
    media_image2.png
    Greyscale

a medium stopper MS (fig. 7 above) disposed on the medium stacker opposite the medium ejector; and 
an extended stacker ES (fig. 7 above) disposed on a downstream side of the medium stopper in a medium ejection direction.

As to claim 3, Kotaka teaches wherein the medium stopper MS has a portion inclined toward downstream in the medium ejection direction (see fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotaka in view of Miranda et al. (US 20110262204 A1, hereinafter Miranda).
As to claim 2, Kotaka teaches wherein the medium stopper MS and the extended stacker ES are one component (see figs. 3 and 6).
Kotaka does not teach that the medium stopper and extended stacker are molded as one component (Kotaka is silent as to the material of the medium stopper and extended stacker, meaning Kotaka is also silent as to whether the medium stopper and extended stacker could have been made by molding).
Miranda teaches a printer (fig. 3) with an output stacker 28 made of molded plastic (¶18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kotaka such that at least the output stacker (see elements 102a and 102c, in figs. 3 and 6 of Kotaka, which are integrally formed) is made of molded plastic as taught by Miranda since molded plastic components are relatively inexpensive and easy to make.
Kotaka as modified teaches herein the medium stopper MS (Kotaka) and the extended stacker ES (Kotaka) are molded as one component (Kotaka’s protrusion element 102c, having the medium stopper MS and the extended stacker ES, is formed from molded plastic in view of Miranda’s teachings).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotaka in view of Noso et al. (US 20170305702 A1, hereinafter Noso).
As to claim 4, Kotaka teaches wherein the medium stopper MS includes a lower portion orthogonal to a surface of the medium stacker 102a (see fig. 7), the surface (of the medium stacker 102a) being configured to stack the medium, and 
an upper portion inclined toward downstream in the medium ejection direction and having an inclination angle (see fig. 7).
Kotaka does not teach that the inclination angle of the upper portion of the medium stopper increases upward.
[AltContent: arrow][AltContent: textbox (C)]
    PNG
    media_image3.png
    612
    753
    media_image3.png
    Greyscale

Noso teaches a printer 100 with an output tray 24 (fig. 1) having a protrusion 28 formed of two surfaces 25a, 27a joined by a curved section C (fig. 5 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kotaka such that the upper portion and extended stacker, being two surfaces of a protrusion on an output tray, are joined by a curved section as taught by Noso since such a modification would be a mere 
Kotaka as modified teaches that the inclination angle of the upper portion of the medium stopper increases upward (due to the curve in Kotaka’s upper portion in view of Noso’s teachings).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 60048862 A teaches a stepped duplexing tray to accommodate sheets of different sizes while maintaining their relative lateral registration positions
JP 2013209180 A teaches a discharge tray (figs. 13-16) configured with inclined portions 8b, 8c and respective extended stackers, wherein sheets can glide onto a respective inclined portion and extended stacker based on the width and length of the sheet and also based on the extension amount of the tray, which is retractable
US 20130307211 A1 teaches a protrusion 155 with a portion perpendicular to the tray surface (see fig. 3), but the perpendicular part is inside of a recess 151b and is not likely to contact the sheet edge
US 20130075969 A1 teaches that various shaped protrusions can be included in a discharge tray
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                                                              

/JILL E CULLER/           Primary Examiner, Art Unit 2853